UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-2284


In re: TIMOTHY GOVERNOR ALEXANDER,

                 Petitioner.



                   On Petition for Writ of Mandamus.
             (3:04-cr-00197-RJC-DCK-1; 3:10-cv-00324-RJC)


Submitted:    January 22, 2013               Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy Governor Alexander, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy     Governor        Alexander    petitions    for    a   writ    of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                      He seeks an

order from this court directing the district court to act.                          Our

review of the district court’s docket reveals that, on November

20,    2012,    the    district     court       dismissed   Alexander’s      §    2255

motion.        Accordingly, because the district court has recently

decided Alexander’s case, we deny the mandamus petition as moot.

We grant leave to proceed in forma pauperis.                     We dispense with

oral    argument      because     the    facts    and   legal    contentions        are

adequately      presented   in     the    materials     before    this    court     and

argument would not aid the decisional process.



                                                                  PETITION DENIED




                                            2